acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a b1 tl-n-5969-97 mlgompertz date dec released sca to associate district_counsel salt lake city attn mark h howard from chief branch assistant chief_counsel income_tax accounting subject application of overpayments to outstanding tax_liabilities under general agreement on tariffs and trade gatt this responds to your request for significant service_center advice dated date concerning the computation of interest on overpayments and the crediting of overpayments to underpayments for other taxable years this memorandum provides significant advice subject_to the coordination procedures of notice n dated date the rate of interest on overpayments was affected by the amendment made to sec_6621 of the code made by section of the uruguay round agreements act gatt pub_l_no the gatt legislation changed the interest rate on corporate overpayments in excess of dollar_figure effective for periods beginning after date issue sec_1 does the internal_revenue_service irs have the authority to credit accrued interest on an overpayment as well as the overpayment itself against an underpayment for a subsequent taxable_year does the gatt legislation’s reduction in the rate of interest applicable to the excess portion of a corporate overpayment the portion in excess of dollar_figure apply only to the excess portion of an overpayment outstanding on gatt’s effective date date or does it also apply to the interest that accrued on such excess portion prior to date does the gatt legislation’s reduction in the rate of interest applicable to the excess portion of a corporate overpayment apply if the overpayment is credited against an underpayment for another taxable_year rather than refunded to the taxpayer conclusion sec_1 the irs has the authority to credit accrued interest on an overpayment as well as the overpayment itself against an underpayment for a subsequent taxable_year as of date the reduced_rate of interest under gatt the gatt rate applies not only to the excess portion of an overpayment but also to the interest that accrued on such excess portion under pre-gatt law the gatt rate of interest applies in calculating interest on an overpayment in excess of dollar_figure regardless of whether the overpayment is refunded to the taxpayer or credited against an underpayment for another taxable_year statutory provisions under sec_6402 the irs may credit the amount of an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment emphasis added sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 distinguishes between overpayments that are refunded and those that are credited against liabilities for other taxable years however this distinction only affects the period during which interest is allowed on an overpayment not the rate of interest applicable to the overpayment under sec_6621 as amended by section of gatt to the extent a corporate overpayment exceeds dollar_figure interest accrues for periods after date on the first dollar_figure of the overpayment at the federal_short-term_rate plu sec_2 percentage points the normal rate interest accrues on the excess of the overpayment over dollar_figure at the federal_short-term_rate plus one-half a percentage_point the gatt rate sec_6622 provides in part that in computing the amount of any interest required to be paid interest shall be compounded daily thus overpayment interest is computed on overpayment interest as well as on the overpayment itself sec_6622 was added by section a of pub_l_no the tax equity and fiscal responsibility act of tefra discussion i issue the irs has discretion under sec_6402 to refund an overpayment or to credit the overpayment and accrued interest thereon against an underpayment for another taxable_year see 73_f3d_764 8th cir cert_denied 117_sct_168 and the court cases cited therein there is no basis for a contention that the irs has the authority to credit an overpayment against an underpayment for another taxable_year but lacks the authority to credit the accrued interest on the overpayment against the underpayment this contention is contrary to the plain language of sec_6402 ii issue the gatt legislation’s reduction in the rate of interest applies not only to the portion of an overpayment outstanding on date in excess of dollar_figure the excess portion of the overpayment but also to the accrued interest on the excess portion as explained below this result follows from interpreting the gatt legislation consistently with the interest compounding provisions of sec_6622 because sec_6622 requires interest on overpayments to be compounded daily there is no distinction between the overpayment_of_tax ie the original principal_amount and the prior accrued interest the full debt overpayment and accrued interest is used to calculate the additional interest accrual as noted frequently by the federal courts the tax and the interest thereon are generally treated as one see for example 454_f2d_1379 ct cls t he code’s design for interest is to assimilate it to the tax itself f 2d pincite see also sec_6601 any reference in this title to any_tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax for example consider a situation in which an overpayment of dollar_figure arises after the effective date of gatt interest is computed on the dollar_figure threshold at the normal rate and on the dollar_figure excess at the gatt rate moreover because sec_6622 requires daily compounding of interest the gatt rate applies to interest on the dollar_figure as well as the dollar_figure itself to apply the gatt rate only to the dollar_figure excess and not also to interest on the dollar_figure excess would be contrary to the requirements of sec_6622 we believe that the same analysis also would apply to an overpayment of dollar_figure arising before the effective date of gatt beginning on date interest would be computed at the gatt rate on both the dollar_figure and the interest that accrued on the dollar_figure prior to date this result is required because for periods after date the gatt rate applies in the same manner to overpayments arising before date and those arising after that date this is made clear from a consideration of the effective date provision for the gatt legislation and its legislative_history the effective date provision for the gatt legislation states that the gatt rate applies for determining interest for periods after date pub_l_no a also the legislative_history states the provision is effective for purposes of determining interest for periods after date regardless of the taxable_period if any to which the underlying tax may relate h_r rep no p emphasis added at the current time there are no court cases that address the gatt interest issue however four courts of appeals have considered a similar issue whether the requirement of sec_6622 that interest be compounded applies only to an underpayment outstanding on the effective date of tefra date or rather also applies to the simple interest that had accrued on such underpayment prior to that effective date see 955_f2d_1457 11th cir 872_f2d_277 9th cir 872_f2d_533 2d cir and 877_f2d_965 fed cir in all four cases the courts concluded that compounding applies not only to the underlying underpayment but also to the simple interest that had accrued on the underpayment prior to tefra's effective date date the courts concluded that nothing in the statutory language indicated that simple interest accruing prior to the effective date was excepted from the requirement of compounding for the period beginning on the effective date similarly nothing in the statutory language of gatt indicates that interest on an overpayment that accrued prior to gatt's effective date is excepted from the new lower rate of interest for the period beginning on the effective date athough there was legislative_history directly on point for the sec_6622 question in rjr nabisco and the other cases the rjr nabisco court indicated that it might have reached the same conclusion even without the aid of the legislative_history the court reasoned that based on the logic of the compound interest requirement the distinction between principal and interest disappears and a debt is a debt whether the corpus consists of principal or interest or a combination thereof f 2d pincite we conclude therefore that in the present context no distinction should be made between the portion of an overpayment in excess of dollar_figure and the accrued interest on such portion for purposes of applying the gatt rate the result is that the normal interest rate applies to the first dollar_figure of the overpayment plus the accrued interest on that portion and the gatt rate applies to the excess portion of the overpayment and the accrued interest on the excess portion this may be illustrated by the following example example on date a corporation overpaid its income_tax by dollar_figure the accrued interest as of date is assumed to be dollar_figure thus the total amount owed to the corporation as of date was dollar_figure on date the service refunded the overpayment and paid all interest thereon to the corporation as of date there was dollar_figure of accrued interest dollar_figure of which is allocable to the dollar_figure threshold_amount and dollar_figure of which is allocable to the dollar_figure excess portion of the overpayment therefore the normal rate of interest applies to the dollar_figure threshold and the dollar_figure of interest that accrued thereon and the gatt rate applies to the dollar_figure excess portion of the overpayment and dollar_figure of interest that accrued thereon iii issue the third issue presented is whether the gatt legislation’s reduction in the rate of interest applicable to corporate overpayments applies only to overpayments that are refunded to taxpayers it has been suggested that the reduction in the rate of interest does not apply to an overpayment that is credited against a tax_liability rather than refunded the rate of interest applicable to an overpayment is the same whether the overpayment is refunded or credited although sec_6611 draws a distinction between overpayments that are credited and those that are refunded the distinction relates only to the period during which interest is allowed not the applicable_rate of interest nothing in sec_6611 and sec_6621 indicates that the interest rate applicable to an overpayment depends on whether the overpayment is refunded or credited against a tax_liability for another taxable_year thus we conclude that the gatt legislation’s reduction in the interest rate on overpayments in excess of dollar_figure applies whether the overpayment is refunded to the taxpayer or credited against a tax_liability for a subsequent taxable_year s george j blaine cc assistant_commissioner examination attn onieda stephens executive office of service_center operations attn dan azzato national director of appeals attn sandra skelton executive office of customer service operations attn ron watson this document is not to be relied upon or otherwise cited as precedent by taxpayers
